          Case 1:19-cv-08694-VM Document 24 Filed 09/24/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

________________________________________
                                                )
DONALD J. TRUMP,                                )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )             No. 19-cv-8694-VM
                                                )
CYRUS R. VANCE, JR., in his official capacity   )
as District Attorney of the County of New York; )
SOLOMON SHINEROCK, in his official capacity )
as Assistant District Attorney of the County of )
New York; and MAZARS USA, LLP,                  )
                                                )
       Defendants.                              )
                                                )
________________________________________ )

             STATEMENT OF THE UNITED STATES
  IN SUPPORT OF TEMPORARY RESTRAINING ORDER TO ALLOW
   TIME FOR THE UNITED STATES TO CONSIDER WHETHER TO
              PARTICIPATE IN THIS PROCEEDING

       The United States respectfully supports the entry of a temporary restraining

order, for the reasons set forth below, prohibiting the enforcement of the August 29,

2019 subpoena issued to Mazars USA LLP to preserve the status quo while the Court

has the opportunity to receive a more complete presentation regarding the weighty

constitutional issues raised by plaintiff’s suit.

       Pursuant to 28 U.S. § 517, the United States has the authority “to attend to the

interests of the United States in [any] suit pending in a court of the United States.”

Plaintiff’s complaint raises a number of significant constitutional issues that
                                               1
         Case 1:19-cv-08694-VM Document 24 Filed 09/24/19 Page 2 of 3



potentially implicate the interests of the United States. See, e.g., Complaint ¶¶ 10-24

(asserting that Article II, the Supremacy Clause, and the structure of the Constitution

preclude subjecting a sitting President to state criminal process, including grand jury

subpoenas directed at the President or his agents); see generally Office of Legal Counsel,

A Sitting President’s Amenability to Indictment and Criminal Prosecution, 24 O.L.C. Op. 222

(2000). In view of those constitutional issues and the federal interests that they may

implicate, the United States is currently considering whether to participate in

connection with the pending motion for a preliminary injunction.

       The United States requires additional time to determine whether its

participation in the case is warranted and, if so, to complete its review of the issues

and provide the Court with a fully developed presentation on the constitutional

questions presented. To the extent that enforcement of the subpoena may adversely

affect federal interests of constitutional dimension, those effects could not be

redressed after the fact. At the same time, a short stay of the subpoena’s enforcement

pursuant to a temporary restraining order would not appear likely to prejudice the

investigation which gave rise to the subpoena.

       If the Court issues a temporary restraining order, the United States will inform

the Court and the parties no later than Tuesday, October 1 whether it intends to

participate in connection with the pending motion for a preliminary injunction. In the

event that the United States decides to participate, the United States will be prepared

to do so no later than October 15, or in accordance with any schedule that may be
                                              2
         Case 1:19-cv-08694-VM Document 24 Filed 09/24/19 Page 3 of 3



entered by the Court.

September 24, 2019                         Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney


                                          By: /s/ Jeffrey Oestericher
                                          JEFFREY OESTERICHER
                                          Chief, Civil Division
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Telephone: (212) 637-2695
                                          Facsimile: (212) 637-2786
                                          E-mail:
                                          jeffrey.oestericher@usdoj.gov

                                          Counsel for United States




                                      3
